Citation Nr: 0946433	
Decision Date: 12/08/09    Archive Date: 12/18/09	

DOCKET NO.  05-33 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to 
January 1950, and from March 1950 to March 1953, a portion of 
which represented service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran's currently diagnosed posttraumatic stress 
disorder as likely as not had its origin as the result of a 
stressor or stressors to which the Veteran was exposed during 
his period of service in the Republic of Korea.


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes the Veteran's contentions, and 
those of his spouse, offered during the course of a hearing 
before the undersigned Acting Veterans Law Judge in October 
2009, as well as service treatment records, VA treatment 
records and examination reports, and various statements by 
the Veteran's brother and daughter.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks service connection for 
posttraumatic stress disorder.  In pertinent part, it is 
contended that the Veteran's currently-diagnosed 
posttraumatic stress disorder is the result of a number of 
stressors to which he was exposed during his period of 
service in the Republic of Korea.  More specifically, it is 
contended that, during that period of service, the Veteran, 
in his capacity as a truck driver, was at one point crossing 
a floating bridge, at which time his truck was almost swept 
from that bridge by high water.  It is further contended 
that, on any number of occasions during the Veteran's service 
in Korea, he was fired on by North Korean troops while 
attempting to deliver supplies to his American colleagues.  
The Veteran additionally contends that, on a number of 
occasions during his service in Korea, he saw civilians, 
including pregnant women, bayoneted by enemy forces.  
Finally, it is contended that, on at least one occasion in 
Korea, the Veteran and his colleagues were surrounded by 
Chinese forces, necessitating their evacuation by United 
States Naval Forces.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical, 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the current disability.  
Davidson v. Shinseki, 581 F.3d, 1313 (Fed. Cir. 2009).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor, and credible supporting evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2009).  However, if the claimed stressor is not combat-
related, and post-traumatic stress disorder has not been 
diagnosed in service, the Veteran's lay testimony regarding 
the inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); see also Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In the present case, pertinent evidence of record is to the 
effect that, while in the Republic of Korea, the Veteran 
served as a light truck driver.  Awards and accommodations 
given the Veteran include the Korean Service Medal with Four 
Bronze Service Stars, and the United Nations Service Medal.

Service treatment records, it should be noted, are negative 
for history, complaints, or abnormal findings indicative of 
the presence of a posttraumatic stress disorder.  However, 
during the period from May to November 1951, the Veteran was 
hospitalized at various service medical facilities for a 
fracture of the left tibia and fibula, with accompanying 
fracture of the frontal bone of the skull and laceration of 
the scalp sustained as the result of being struck by a number 
of crates of ammunition in late April 1951, while in Korea.

The earliest clinical indication of the presence of a 
posttraumatic stress disorder is revealed by a VA outpatient 
treatment record dated in December 2002, almost 50 years 
following the Veteran's discharge from service, at which time 
the Veteran received a diagnosis of post-traumatic stress 
disorder with anxiety and insomnia, status post "TBI" in 
Korea.  Significantly at the time of that treatment, the 
Veteran complained of daily flashbacks and intrusive memories 
of being marooned for seven days "in a place in Korea," 
requiring air drops in order to get food and water, and 
"being shot at while there."  According to the Veteran, he 
was often in combat and "shot at" in Korea.  Moreover, while 
in Korea, the Veteran reportedly "saw many horrors," 
including "multiple pregnant women with bayonets through 
their bellies, killing both the baby and them."

When questioned, the Veteran complained of intrusive 
memories, flashbacks, nightmares, agitation, irritability, 
and difficulty with sleep.  Also noted were problems with 
tension and nervousness, in particular, where the Veteran 
would find himself in a place "with war movies going on."  
According to the examiner, the Veteran was tearful when 
describing his Korea experiences.  Moreover, the Veteran 
reportedly had been experiencing flashbacks since the day of 
his military discharge.

VA outpatient treatment records covering the period from 
March 2003 to June 2004 show treatment during that time for 
posttraumatic stress disorder, as well as various other 
psychiatric disabilities, and other unrelated medical 
problems.  Significantly, during the course of an outpatient 
psychiatric consultation in May 2004, the Veteran described 
one episode in Korea, at which time he was "marooned on a 
small island in the Yellow River," resulting in "extreme fear 
and stress," such that he had to be "sent off the lines for 
awhile."  The Veteran additionally reported that, while in 
Korea, he was involved in a rollover accident, at which time 
he sustained a head injury, as well as a broken left leg and 
pelvis.  In the opinion of the examiner, the Veteran 
continued to display many signs and symptoms of posttraumatic 
stress disorder, though not the full criteria for that 
disability.  Significantly, the Veteran exhibited active 
reexperiencing of symptoms (i.e., flashbacks, intrusive 
thoughts, and frequent nightmares), as well as certain 
avoidance behaviors, though he was not currently endorsing 
any hyperarousal symptoms.  The pertinent diagnosis noted was 
anxiety with features of posttraumatic stress disorder, with 
the Veteran appearing to have had full posttraumatic stress 
disorder in the past which had likely been partially treated 
with medication.

At the time of a VA psychiatric examination for compensation 
purposes in August 2004, the Veteran reported symptoms of 
posttraumatic stress disorder related to his military 
experiences.  According to the Veteran, his "mental symptoms" 
had begun 50 years earlier.  Moreover, he had reportedly 
experienced trouble sleeping for many years.  According to 
the Veteran, he currently suffered from irritability, 
inappropriate anger, intrusive memories, nightmares, and 
occasional insomnia.

When further questioned, the Veteran indicated that he had 
served in the United States Army for five years, during which 
time his occupation was "infantryman and truck driver."  
Moreover, according to the Veteran, he was engaged in "war 
zone duty," and participated in "combat activities."

On further questioning, the Veteran indicated that his 
stressors had occurred in 1951 and 1952, at which time he was 
a "combat infantryman," and saw a number of comrades wounded 
or killed.  The Veteran reported feeling stunned by the 
sights and smells of dead civilians and soldiers, and 
additionally noted that, while in service, he had been 
involved in a motor vehicle accident, at which time he was 
seriously injured, and eventually sent home.  According to 
the Veteran, he had witnessed others being wounded and 
killed, and had reportedly experienced someone important to 
him, "later identified as Siph White," being killed.  When 
questioned, the Veteran noted that his response to the 
aforementioned stressors involved a feeling that his life was 
threatened, and that he could be physically injured, as well 
as intense fear, helplessness, and horror.  According to the 
Veteran was in "grave danger" on many occasions.  Also noted 
were problems with intrusive memories, as well as distressing 
dreams, including combat-related nightmares.

On mental status examination, the Veteran's orientation was 
within normal limits, and both his appearance and hygiene 
were appropriate.  The Veteran's affect and mood were 
abnormal, as characterized by a depressed mood, though the 
Veteran's depression did not affect his ability to function 
independently and effectively.  Communication and speech were 
within normal limits, and there was no evidence of any panic 
attacks.  Nor was there any evidence of current delusions, or 
any history of delusions.  At the time of examination, no 
hallucinations were observed, and obsessional rituals were 
absent.  The Veteran's thought processes were appropriate, 
and his judgment was not impaired.  Abstract thinking was 
within normal limits, though the Veteran's memory was mildly 
impaired, as characterized by forgetting names, directions, 
and recent events.  Significantly, both suicidal and 
homicidal ideations were absent.  The pertinent diagnosis 
noted was chronic posttraumatic stress disorder.

VA outpatient treatment records covering the period from 
April 2005 to December 2007 show continued treatment for the 
Veteran's post-traumatic stress disorder symptomatology. 

Received in November 2006 was a copy of an article from a 
Cleveland, Texas local newspaper dated in June 1951.  In that 
article, it was noted that the Veteran was visiting his 
parents in the States on a 30-hour furlough, following which 
he had to report back to Brooke General Hospital in San 
Antonio, Texas.  In the article, it was reported that the 
Veteran had been a truck driver during most of his eight 
months in Korea, though he had spent 2 1/2 months on the 
front lines after Christmas, when the Chinese "broke 
through."  Reportedly, the Veteran had gone to Korea in 
September with his truck company, following which he came 
under fire several times while driving his truck, though it 
took a wreck to put him out of action.  Reportedly, on the 
night of April 19th, the Veteran was in a convoy with two 
other U.S. trucks carrying mortar ammunition along a mountain 
road to the front lines, at which time the Chinese ambushed 
his convoy, and rifle fire ripped into the Veteran's truck, 
resulting in the vehicle going out of control and crashing 
over a steep cliff.  Apparently, that was all that the 
Veteran remembered.  The Veteran indicated that he had 
previously been given orders to jump and leave his truck 
whenever it went off any of the aforementioned narrow 
mountain roads, but, at the time of his accident, he couldn't 
seem to get out of his truck.  According to the Veteran, he 
was later told that he had been thrown unconscious from his 
truck, and that two other drivers had come down the cliff and 
carried him back.  Apparently, a United States patrol arrived 
about that same time, or, according to the veteran, the 
"Chinese would probably have gotten all three of us."

The Veteran additionally indicated that he still remembered 
the dark days after Christmas when his unit was cut off on 
the west coast near the North Korean Capital of Pyongyang.  
According to the Veteran, there was only one road out of the 
area, and the Chinese had blocked that road.  Reportedly, the 
Chinese were moving in "fast" on the Veteran and his unit, 
and he and his comrades were all "pretty worried."  
Fortunately, the Navy moved in offshore, and held the Chinese 
off with shelling, following which they loaded the Veteran 
and his colleagues aboard a landing craft.  Significantly, by 
the Veteran's recollection, the Chinese were only a mile and 
a half away when he and his comrades reached the American 
ships.

In undated correspondence, the U.S. Army and Joint Services 
Records Research Center (JSRRC) indicated that they had 
searched for the Veteran's unit records, but were unable to 
find any records retired by the 121st Quartermaster Service 
Company for the period in question.  Moreover, the Center for 
Military History had indicated that their records appeared to 
show that the 121st Quartermaster Service Company had been 
located at Fort Richardson, Alaska during the period from 
March 1, 1951, to June 30, 1951, though some personnel could 
have been detached to Korea.  Further noted was that casualty 
lists for the period had been searched, but did not reveal 
any individual by the name of Siph White.

In a Memorandum for the Record dated in June 2009, it was 
noted that information required to verify stressful events 
described by the Veteran was insufficient to send to the U.S. 
Army and Joint Services Records Research Center, and/or 
insufficient to allow for meaningful research of Marine Corps 
or National Archives and Records Administration Records.  
Further noted was that all procedures to obtain the Veteran's 
stressor information from the Veteran had been properly 
followed, and that evidence of both written and telephonic 
efforts to obtain the required information was in the file.  
Unfortunately, all efforts to obtain the needed information 
had been exhausted, and any further attempts to obtain that 
information were determined to be futile.  Accordingly, 
stressor research based on the evidence of record as of June 
2009 was considered nonverifiable due to insufficient 
stressor information from the Veteran.

Based on the aforementioned, it would appear that the Veteran 
does, in fact, suffer from a posttraumatic stress disorder.  
What is unclear is whether that posttraumatic stress disorder 
is in some way the result of a stressor or stressors to which 
the Veteran was exposed during his period of service in the 
Republic of Korea.

In that regard, based on the evidence of record, the Veteran 
did serve in the Republic of Korea, for which he received the 
Korean Service Medal with Four Bronze Service Stars, as well 
as the United Nations Service Medal.  While on various 
occasions, the Veteran has alleged that, while in Korea, he 
served as a "combat infantryman" and truck driver, it has 
been verified that, at the very least, the Veteran did 
perform as a truck driver during his term of service in the 
Republic of Korea.  As noted above, the Veteran has indicated 
that, on various occasions, he was exposed to what could 
reasonably be considered stressful incidents, including being 
fired upon by enemy forces, and, on at least one occasion, 
being surrounded by those same forces.  Significantly, in a 
newspaper article from the Veteran's hometown paper dated in 
June 1951, the Veteran described having been "on the front 
lines" for a period of 2 1/2 months after Christmas, at which 
time "the Chinese broke through."  That same article 
indicated that, while in Korea, the Veteran's truck came 
under fire several times, with at least one of those 
occasions involving an ambush by Chinese forces.  
Significantly, during the course of the aforementioned 
newspaper article, the Veteran recounted being surrounded by 
Chinese forces, who had blocked the one road leading out of 
the area in which the Veteran was located.  At that time, 
according to the Veteran, it became necessary for the Veteran 
and his colleagues to be evacuated by Naval forces, who 
picked them up in landing craft.

The Board acknowledges that, notwithstanding significant 
effort on the part of the RO, the Veteran's stressors have 
remained unverifiable.  Nonetheless, the interview which 
resulted in the aforementioned newspaper article was given at 
a point in time more than 50 years prior to the filing of the 
Veteran's claim for service connection for posttraumatic 
stress disorder, and, accordingly, could not have been given 
in contemplation of that claim.  Under the circumstances, the 
Board is of the opinion that the entire evidence of record, 
and, in particular, the aforementioned newspaper article, is 
sufficient to find that the Veteran experienced the stressors 
he has described, even without explicit documentation of 
those stressors.  See Pentacost v. Principi, 16 Vet. App. 124 
(2002).  Accordingly, with the resolution of all reasonable 
doubt in the Veteran's favor, the Board is of the opinion 
that his currently-diagnosed posttraumatic stress disorder 
did, in fact, have its origin as the result of a stressor or 
stressors experienced by the Veteran during his period of 
service in the Republic of Korea, and that service connection 
for posttraumatic stress disorder is, therefore, in order.  
See 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; 
(2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran 
about the information and evidence he is expected to provide.  
VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, in light of 
the favorable determination contained herein, further 
development with regard to the VA's duties to notify and 
assist the Veteran with respect to his claim for service 
connection for posttraumatic stress disorder would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991).


ORDER

Service connection for post-traumatic stress disorder is 
granted.



	                        
____________________________________________
	THOMAS D. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


